353 S.E.2d 107 (1987)
319 N.C. 103
E.D. Eldrange DRAUGHON
v.
Louise Bill DRAUGHON.
No. 747P86.
Supreme Court of North Carolina.
February 3, 1987.
Harris, Sweeny & Mitchell, Fayetteville, for defendant.
John V. Blackwell, Jr., Fayetteville, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of February 1987."